Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-117617 Commission on April 16, 2008 Registration No. 811-03427 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 7 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) ReliaStar Life Insurance Company of New York Variable Life Separate Account I (Exact Name of Registrant) ReliaStar Life Insurance Company of New York (Name of Depositor) 1000 Woodbury Road Woodbury, NY 11797 (Address of Depositors Principal Executive Offices) (Zip Code) 1-800-233-1351 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, C1S, Windsor, CT 06095-4774 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel One Orange Way, C1S, Windsor, CT 06095-4774 151 Farmington Avenue, Hartford, Connecticut 06156 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 28, 2008, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING INVESTOR ELITE NY A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Life Separate Account I The Policy Fund Managers · Is issued by ReliaStar Life Insurance Company of New York. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on · BlackRock Investment Management, your instructions. LLC · Are subject to specified fees and charges. · Capital Research and Management The Policy Value Company · Is the sum of your holdings in the fixed account, the variable account · Columbia Management Advisors, LLC and the loan account. · Directed Services LLC · Has no guaranteed minimum value under the variable account. The value · Evergreen Investment Management varies with the value of the subaccounts you select. Company, LLC · Has a minimum guaranteed rate of return for amounts in the fixed · Fidelity Management & Research Co. account. · Ibbotson Associates · Is subject to specified fees and charges, including possible surrender · ING Clarion Real Estate Securities L.P charges. · ING Investment Management Advisors, Death Benefit Proceeds B.V. · Are paid if your policy is in force when the insured person dies. · ING Investment Management Co. · Are calculated under your choice of options: · J.P. Morgan Investment Management Inc. Option 1  the base death benefit is the greater of the amount of · Julius Baer Investment Management, insurance coverage you have selected or your policy value multiplied LLC by the appropriate factor described in Appendix A; · Legg Mason Capital Management, Inc. Option 2  the base death benefit is the greater of the amount of · Lehman Brothers Asset Management insurance coverage you have selected plus the policy value or your LLC policy value multiplied by the appropriate factor described in · Marsico Capital Management, LLC Appendix A; or · Massachusetts Financial Services Option 3  the base death benefit is the greater of the amount of Company insurance coverage you have selected plus premiums paid minus · Morgan Stanley Investment Management, withdrawals taken or your policy value multiplied by the appropriate Inc. (d/b/a Van Kampen) factor described in Appendix A. · Neuberger Berman, LLC · Are equal to the base death benefit plus any rider benefits minus any · Neuberger Berman Management Inc. outstanding policy loans and accrued loan interest and unpaid fees and · OppenheimerFunds, Inc. charges. · Pacific Investment Management · Are generally not subject to federal income tax if your policy continues Company LLC to meet the federal income tax definition of life insurance. · Pioneer Investment Management, Inc. Sales Compensation · T. Rowe Price Associates, Inc. · We pay compensation, to broker/dealers whose registered · UBS Global Asset Management representatives sell the policy. See Distribution of the Policy, page 72 , (Americas) Inc. for further information about the amount of compensation we may pay. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING Investor Elite NY variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 56 The Policys Features and Benefits 3 TAX CONSIDERATIONS 58 Factors You Should Consider Before Tax Status of the Company 58 Purchasing a Policy 6 Tax Status of the Policy 59 Fees and Charges 8 Diversification and Investor Control Requirements 59 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 60 ACCOUNT AND THE FIXED ACCOUNT 14 Distributions Other than Death Benefits 60 ReliaStar Life Insurance Company of New York 14 Other Tax Matters 62 The Investment Options 16 ADDITIONAL INFORMATION 65 DETAILED INFORMATION ABOUT General Policy Provisions 65 THE POLICY 20 Distribution of the Policy 72 Underwriting 21 Legal Proceedings 75 Purchasing a Policy 21 Financial Statements 76 Fees and Charges 24 APPENDIX A A-1 Death Benefits 31 APPENDIX B B-1 Additional Insurance Benefits 37 APPENDIX C C-1 Policy Value 45 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 47 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Date 21 Fixed Account 4 Policy Value 45 Fixed Account Value 45 Preferred Loans 48 Loan Account 47 Segment or Coverage Segment 32 Loan Account Value 47 Surrender Value 56 Monthly Processing Date 26 Valuation Date 45 Net Premium 3 Variable Account 4 Net Policy Value 4 Variable Account Value 45 ReliaStar, we, us, our and the company refer to ReliaStar Life Insurance Company of New York. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5033 Minot, North Dakota 58702-5033 1-877-886-5050 www.ingservicecenter.com ING Investor Elite NY 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits Premium · You choose when to pay and how much to pay, but you cannot pay additional premiums Payments after age 100 and we may refuse to accept any premium less than $25. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse without value. Payments, See Premium page 22. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy. page 24 · During the free look period, your net premium will be allocated to the subaccount that invests in the ING Liquid Assets Portfolio. See Allocation of Net Premium, page 23. · Upon cancellation of your policy during the free look period, you will receive a return of all premium we have received. Temporary · If you apply and qualify, we may issue temporary insurance equal to the amount of Insurance insurance for which you applied. · If the insured persons age is 69 or less, the maximum amount of temporary insurance See Temporary coverage is $500,000. Otherwise, the maximum amount of temporary insurance coverage Insurance, page 24. is $250,000. Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 100, the amount of the death benefit will depend on which death benefit option See Death Benefits , is in effect when the insured person dies. page 31. · You may choose between one of three death benefit options: Option 1  the base death benefit is the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A; Option 2  the base death benefit is the greater of the amount of insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor described in Appendix A; or Option 3  the base death benefit is the greater of the amount of insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value multiplied by the appropriate factor described in Appendix A. · After age 100, the base death benefit under all options will generally be the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A. See Full Death Benefit Rider, page 43. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding policy loans and accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. ING Investor Elite NY 3 Death Benefit · Until the earlier of your fifth policy anniversary or the end of the Basic Death Benefit Guarantees Guarantee period, your policy will not lapse as long as your policy value minus any surrender charge, loan amount and unpaid fees and charges (the surrender value) is enough to cover the periodic fees and charges, when due. See Death Benefit · Thereafter, your policy will not lapse as long as your policy value minus the loan account Guarantees, page 36. value (the net policy value) is enough to pay the periodic fees and charges, when due. · However, the policy has two death benefit guarantees that provide that the policy will not lapse even if the surrender value or net policy value, as applicable, is not enough to pay the periodic fees and charges, when due: The Basic Death Benefit Guarantee is standard on every policy. For issue ages 0-64, this guarantee generally lasts for the lesser of 15 years or to age 70. For issue ages 65 and above, this guarantee generally lasts for the lesser of five years or to age 80, but not less than one year. Under this guarantee your policy will not lapse provided your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of minimum premium payments to the next monthly processing date. There is no charge for this guarantee; and The Lifetime Death Benefit Guarantee Rider is an optional rider benefit that may be available, but only when you apply for the policy. Under this rider your policy will not lapse provided your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of the lifetime death benefit guarantee premium payments to the next monthly processing date. There is no charge for this rider. · A death benefit guarantee may not be available or the length of a guarantee period may be limited for substandard rated policies or policies with certain selected options or benefits. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional Optional rider benefits that you must select before they are added to your policy; Insurance Benefits , and page 37. Rider benefits that automatically come with your policy. · In many cases, we deduct an additional monthly charge for optional rider benefits. · Not all riders may be available under your policy. Investment · You may allocate your net premiums to the subaccounts of the ReliaStar Life Insurance Options Company of New York Variable Life Separate Account I (the variable account) and our fixed account. See The Investment · The variable account is one of our separate accounts and consists of subaccounts that Options, page 16 invest in corresponding funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding fund. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 3.00% per year on amounts allocated to the fixed account. · We may, in our sole discretion, credit interest in excess of 3.00%. Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account. We reserve the right, however, to limit you to 12 transfers each See Transfers, policy year, and transfers are subject to any other limits, conditions and restrictions that page 49. we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 51. · There are certain restrictions on transfers from the fixed account. · We currently do not charge for transfers. We reserve the right, however, to charge up to $25 for each transfer. ING Investor Elite NY 4 Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs investment options. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed Averaging, page 49. account values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is currently no charge to participate in the dollar cost averaging or automatic Rebalancing, page 50. rebalancing programs, although we reserve the right to assess a charge in the future. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · You may take loans against your policys surrender value. We reserve the right to limit borrowing during the first policy year. See Loans, page 47. · Generally a loan must be at least $500 and may not exceed 90% of your surrender value. · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate of 3.00%. · We also charge interest on loans. Interest is payable in advance and accrues daily at an annual rate currently equal to 4.76%. · After the tenth policy year, preferred loans are available. For preferred loans interest is payable in advance at an annual rate of 2.91% on the portion of your loan account that is not in excess of the policy value, minus the total of all premiums paid net of all partial withdrawals. · Loans reduce your policys death benefit proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may withdraw part of your policys surrender value. Withdrawals · We currently allow one partial withdrawal each year during the first ten policy years and 12 partial withdrawals each policy year thereafter. See Partial · A partial withdrawal must be at least $500. Withdrawals, page 54. · In policy years two through ten you may not withdraw more than 20% of your surrender value. · We currently charge $10 for each partial withdrawal, but we reserve the right to charge up to $25 for each partial withdrawal. · Partial withdrawals reduce your policys base death benefit and policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value any time before the death of the insured person. See Surrender, · If you surrender your policy or decrease the amount of your insurance coverage, you may page 56. incur a surrender charge. · Surrender charges apply for ten policy years and for ten years after each increase in your insurance coverage. Surrender charges are level for the first five years and then decrease uniformly each month to zero at the end of the surrender charge period. · Surrender charge rates vary by gender, risk class and age at issue. · For a decrease in your insurance coverage, surrender charges are assessed against the policy value. If there are multiple coverage segments, the decrease and surrender charges will be processed on a pro rata basis. · If the surrender charge exceeds the available net policy value, there will be no proceeds paid to you on surrender. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy, it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. ING Investor Elite NY 5 Reinstatement · Reinstatement means putting a lapsed policy back in force. · You may reinstate your policy and riders within five years of its lapse if you did not See Reinstatement, surrender your policy, you still own the policy and the insured person is still insurable. page 57. · You will need to pay the required reinstatement premium. · If you had a policy loan existing when coverage lapsed, unless directed otherwise we will reinstate it with accrued loan interest to the date of the lapse. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the subaccounts of the variable account. Life Insurance · The policy is not a short-term investment and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge usually exceeds the policy value because the surrender charge is usually more than the cumulative minimum monthly premiums minus See Fees and Charges , policy fees and charges. Therefore, you should purchase a policy only if you intend and page 24. have the financial capability to keep the policy in force for a substantial period of time. · A policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. · We believe the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy will not lapse and your insurance coverage under the policy will continue if on any monthly processing date: See Lapse, page 56. A death benefit guarantee is in effect; or Your surrender value or net policy value, as applicable, is enough to pay the periodic fees and charges when due. · If you do not meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) Policy , page 21. will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. ING Investor Elite NY 6 Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 16. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; There is no assurance that any of the funds will achieve its stated investment objective; and You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount. · For amounts you allocate to the fixed account: Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum interest rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify See TAX as a life insurance contract. We believe it is reasonable to conclude that the policy will CONSIDERATIONS, qualify as a life insurance contract. page 58. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage; Partial withdrawals; Loans; Surrender; Lapse; and Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the · We generally pay more compensation on premiums paid for base insurance coverage than Policy , page 72. we do on premiums paid for coverage under the Term Insurance Rider. Talk to your agent/registered representative the right blend of base coverage and term rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. ING Investor Elite NY 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 25. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense · When you make a · 4.50% of each premium payment. Charge premium payment. Partial Withdrawal · When you take a · Fee partial withdrawal. Surrender Charge 1 · When you Range from surrender or · $2.63 to $39.86 per $1,000 of insurance coverage. decrease your insurance Representative insured person coverage. · $20 per $1,000 of insurance coverage. · The representative insured person is a male, age 45 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Transfer Charge 2 · Each time you · make a transfer between investment options. Excess Illustration · Each time you · Fee 2 request an illustration after the first each policy year. Excess Annual · Each time you · Policy Report Fee 2 request an annual policy report after the first each policy year. Accelerated Death · On the date the · $300 per acceleration request. Benefit Rider acceleration Charge request is processed. 1 Each segment of insurance coverage has its own set of surrender charges. The surrender charge rates vary based on the insured persons gender, age and risk class. The rates shown for the representative insured person are for the first segment year. Surrender charges remain level for the first five years and then decrease uniformly each month thereafter until they reach zero at the end of the tenth segment year. 2 We do not currently assess this charge. ING Investor Elite NY 8 Transaction Fees and Charges (continued) . Amount Deducted Charge When Deducted Maximum Guaranteed Charges Overloan Lapse · On the monthly · 3.50% of the policy value. 3 Protection Rider processing date on or next following the date we receive your request to exercise the rider benefit. Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 26; and Loan Interest, page 47. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 4 Cost of Insurance · On each monthly Range from Charge 5 processing date. · $0.06 to $83.33 per $1,000 of insurance coverage. Representative insured person · $0.38 per $1,000 of insurance coverage. · The representative joint insured person is a male, age 45 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Administrative · On each monthly · Charge processing date. Monthly Amount · On the monthly Range from Charge 5 processing date · $0.05 to $1.08 per $1,000 of insurance coverage. during the first ten policy years (or ten Representative insured person years following an · $0.13 per $1,000 of insurance coverage. increase in your · The representative joint insured person is a male, age 45 in the insurance preferred no tobacco risk class, with an amount of insurance coverage). coverage in effect of $250,000. 3 Your policy value is the sum of your holdings in the fixed account, the variable account and the loan account. 4 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The cost of insurance rates and the monthly amount charges vary based on the amount of insurance coverage and the insured persons age at issue and the age on the effective date of an increase in insurance coverage, gender and risk class. Different rates will apply to each segment of insurance coverage. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. The rates shown have been rounded to the nearest penny and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. ING Investor Elite NY 9 Periodic Fees and Charges (continued) . Amount Deducted Charge When Deducted Maximum Guaranteed Charges 6 Mortality and · On the monthly · 0.04% monthly (0.50% annually) of variable account value (after Expense Risk processing date. the other monthly fees and charges are deducted) in policy years Charge 7 1  10. Loan Interest · Payable in advance · 4.76% annually of the amount held in the loan account for non- Charge at the time you preferred loans. take a loan and · 2.91% annually of the amount held in the loan account for each policy year preferred loans. thereafter. Optional Rider Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month for each of the optional rider benefits. See Rider Fees and Charges, page 28. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 6 Accidental Death · On each monthly Range from Benefit Rider 8 processing date. · $0.07 to $0.17 per $1,000 of rider benefit. Representative insured person · $0.07 per $1,000 of rider benefit. · The representative insured person is a male, age 45 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Additional Insured · On each monthly Range from Rider 8 processing date. · $0.08 to $83.33 per $1,000 of rider benefit. Representative insured person · $0.11 per $1,000 of rider benefit. · The representative additional insured person is a female, age 30 in the no tobacco risk class. 6 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 7 The monthly mortality and expense risk charge rate is rounded to the nearest one hundredth of one percent. See Mortality and Expense Risk Charge, page 28, for the monthly rate without rounding. 8 The rates for a particular rider depend on various factors that may include the insured persons age at issue, gender and risk class. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. Some rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. ING Investor Elite NY 10 Optional Rider Fees and Charges (continued) . Amount Deducted Charge When Deducted Maximum Guaranteed Charges 9 Term Insurance · On each monthly Range from Rider 10 processing date to · $0.06 to $83.33 per $1,000 of rider benefit. age 80. Representative insured person · $0.28 per $1,000 of rider benefit. · The representative insured person is a male, age 45 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Total Disability · On each monthly Range from Specified Premium processing date. · $0.04 to $0.17 per $1 of the specified amount of premium. Rider 10 Representative insured person · $0.06 per $1 of the specified amount of premium. · The representative insured person is a male, age 45 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Waiver of Monthly · On each monthly Range from Deduction Rider 10 processing date. · $0.04 to $0.48 per $1 of the periodic fees and charges due each month. Representative insured person · $0.08 per $1 of the periodic fees and charge due each month. · The representative insured person is a male, age 45 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. 9 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 10 The rates for a particular rider depend on various factors that may include the insured persons age at issue, gender and risk class. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. Some rates have been rounded to the nearest penny, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. ING Investor Elite NY 11 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 29. Minimum Maximum Total Gross Annual Fund Expenses 11 (deducted from fund assets) 0.26% 1.25% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees.
